DETAILED ACTION
In response to communication filed on 2/2/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “indicate, via the control channel, information relating to when a receiver to should transmit a HARQ acknowledgement through a feedback-indicator” is grammatically incorrect and should be amended to recite “when a receiver should transmit.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,2,5-7 rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2018/0014298)(S1 hereafter) in view of Papasakellariou et al. (US Pub. 2020/0007296).

Regarding claims 1 and 8, S1 teaches an apparatus [refer Fig. 10], comprising a processor [refer Fig. 10; 1020], a memory [refer Fig. 10; 1025], and communication circuitry (i.e. antenna)[refer Fig. 10; 1040], the apparatus being connected to a network [refer Fig. 10; 105][paragraph 0062] via the communication circuitry [refer Fig. 10; 1040 to 105], the apparatus further comprising computer-executable instructions stored in the memory [paragraph 0158] which, when executed by the processor, cause the apparatus to: 
receive one or more configured grants [paragraph 0054](the base station can send several multi-TTI grants)[paragraph 0055], each of the one or more configured grants comprising an indication of periodic transmission resources (i.e. transmission time interval)[paragraph 0054], each periodic transmission resource comprising time and frequency resources for transmission of one or more hybrid automatic repeat request (HARQ) processes [paragraph 0073]; 
select (i.e. use) a first configured grant from the one or more configured grants (grants are transmitted to the UE via control information to be scheduled for use)[paragraph 0054]; 
transmit, contiguously in time and in accordance with the first configured grant, one or more HARQ processes [paragraph 0054]; 
indicate control information [paragraph 0073] comprising a HARQ process identifier (ID)[paragraph 0074] and a redundancy version (RV) for each of the one or more HARQ processes (redundancy bits for each message are identified by RVIDs)[paragraph 0066]; 
indicate, via the control channel, information relating to when a receiver to should transmit a HARQ acknowledgement [paragraph 0072] through a feedback-indicator (i.e. ACK/NACK feedback message)[paragraph 0071]; 
monitor the feedback-indicator [paragraph 0071]; and 
retransmit, in accordance with (i.e. related to) the first configured grant [paragraph 0081] and upon receiving a negative acknowledgement for a prior transmission of a first HARQ process on the first configured grant, the first HARQ process [paragraph 0067].  
However S1 fails to disclose the control information is indicated via a control channel and further comprises an identifier of the apparatus, the ID of the apparatus being a radio network temporary identifier (RNTI) which is specific to the apparatus, and 
the control channel is multiplexed with the periodic transmission resources, and monitor the feedback-indicator using the ID of the apparatus.
P1 discloses that a UE can convey information content and control signals such as UCI simultaneously by multiplexing both in a physical uplink shared channel (PUSCH)[paragraph 0071], a UE identifier can be defined as an RNTI [paragraph 0083], and the configuration for UCI multiplexing is done by services identified by a RNTI that was included in a DCI format [paragraph 0124], the UE is configured to monitor multiple DCI formats or RNTIs including HARQ-ACK information corresponding to a transport block scheduled by a first DCI format that includes a first RNTI [paragraph 0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the use of multiplexed uplink control information and receiving HARQ information related to an RNTI as taught by P1.  One would be motivated to do so to provide a means of enhancing reception reliability [refer P1; Abstract].

Regarding claims 2 and 9, S1 teaches the instructions further cause the apparatus to receive an acknowledgement in the form of a bitmap [paragraph 0075] for one or more code block groups for the first HARQ process [paragraph 0066].  

Regarding claims 5 and 10, S1 in view of P1 teaches the instructions further cause the apparatus to transmit, via the control channel, control information regarding of one or more code block groups included in a second HARQ process [paragraph 0066], the control information being in the form a bitmap wherein each bit of the bitmap denotes an acknowledgment for one code block group of the second HARQ process [paragraph 0075].  

Regarding claims 6 and 11, S1 teaches the instructions further cause the apparatus to receive, via the feedback-indicator, an acknowledgement for a second HARQ process [paragraph 0058], the second HARQ process is not transmitted via the first configured grant [paragraph 0057].  

Regarding claims 7 and 12, S1 teaches the instructions further cause the apparatus to indicate the time resources for the feedback-indicator on two or more contiguous transmissions on the first configured grant (i.e. multi-TTI grant)[paragraph 0057](acknowledgements can cover several TTIs that indicate an ACK/NACK for data transmitted during certain TTIs)[paragraph 0058].

Regarding claim 13, S1 teaches receive, from a second device (i.e. base station), a configuration for each of multiple configured grants [paragraph 0055], each configuration comprising a configured grant ID (i.e. HARQ process identifier associated with the TTI for a multi-TTI grant)[paragraph 0088], the configurations being distinguished from each other by their reference signals (HARQ processes are identified by unique identifiers) [paragraph 0074]; 
select (i.e. use) the first configured grant from the multiple configured grants (grants are transmitted to the UE via control information to be scheduled for use)[paragraph 0054]; and 
indicate, to the second device via a reference signal (i.e. ACK/NACK), the selection of the first configured grant (i.e. TTI grant)[paragraph 0058].  

Regarding claim 14, S1 fails to disclose the second device is a gNB.  
	P1 discloses that a gNB can configure a UE for monitoring multiple DCI formats or RNTIs for a DCI format [paragraph 0132].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the use of a gNB as taught by P1.  One would be motivated to do so to provide the use of a known device within  the field of endeavor that would yield predictable results.

Regarding claim 17, S1 in view of P1 teaches the instructions further cause the apparatus to transmit, via the control channel multiplexed with the transmission resources, the configured-grant-ID of the first configured grant (i.e. HARQ process identifier associated with the TTI for a multi-TTI grant)[paragraph 0088].  

Regarding claim 18, S1 teaches the instructions further cause the apparatus to select (i.e. use) the first configured grant from the multiple configured grants based, at least in part, on the first configured grant providing a lowest latency (i.e. duration of delay) to transmit a HARQ process [paragraph 0127].  

Regarding claim 19, S1 teaches send a configuration for each of multiple configured grants [paragraph 0055], each configuration comprising a configured grant ID (i.e. HARQ process identifier associated with the TTI for a multi-TTI grant)[paragraph 0088], the configurations being distinguished from each other by their reference signals (HARQ processes are identified by unique identifiers)[paragraph 0074]; and 
receive, via a reference signal (i.e. ACK/NACK), an indication of a selection (i.e. use) of the first configured grant (i.e. TTI grant)[paragraph 0058].  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US Pub. 2018/0014298)(S1 hereafter) in view of Papasakellariou et al. (US Pub. 2020/0007296), as applied to claim 1, in further view of Zou et al. (US Pub. 2019/0386780)(Z1 hereafter).

Regarding claim 3, S1 fails to disclose starting a retransmission timer upon transmitting the first HARQ process; retransmit, in accordance with the first configured grant if no acknowledgement is received prior to the expiration of the retransmission timer, the first HARQ process.  
	Z1 discloses that for retransmission operations without using explicit HARQ feedback, a timer can be started when an uplink grant for transmission occurs [paragraph 0026], following the expiration of the timer, a retransmission of the original transmission can occur [paragraph 0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the use of a retransmission timer for HARQ transmissions as taught by Z1.  One would be motivated to do so to provide improve performance and reliability for retransmissions [refer Z1; paragraph 0007].
	
Regarding claim 4, S1 teaches retransmitting, in accordance with the first configured grant [paragraph 0081] after receiving the negative acknowledgement to the first HARQ process, the first HARQ process [paragraph 0067].  

Claims 15,16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over S1 in view of P1, as applied to claims 1 and 8, in further view of Yang et al. (US Pub. 2019/0379518)(Y1 hereafter).

Regarding claim 15, S1 fails to disclose the instructions further cause the apparatus to receive, through a command in a single control signal, a joint activation of the multiple configured grants.  
	Y1 discloses fast activation and deactivation for low latency communications [paragraph 0092], a UE can receive via a DCI (i.e. single control signal) to activate or deactivate configurations for uplink and downlink channels received previously via higher layer signaling [paragraph 0128].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the use of activation and deactivation indications via downlink control information messages for scheduled resources as taught by Y1.  One would be motivated to do so to reduce power consumption and affecting performance of a UE [refer Y1; paragraph 0004]. 

Regarding claim 16, S1 fails to disclose the instructions further cause the apparatus to receive, through a command in a single control signal, a joint deactivation of the multiple configured grants.  
	Y1 discloses fast activation and deactivation for low latency communications [paragraph 0092], a UE can receive via a DCI (i.e. single control signal) to activate or deactivate configurations for uplink and downlink channels received previously via higher layer signaling [paragraph 0128].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the use of activation and deactivation indications via downlink control information messages for scheduled resources as taught by Y1.  One would be motivated to do so to reduce power consumption and affecting performance of a UE [refer Y1; paragraph 0004]. 

Regarding claim 20, S1 fails to disclose the instructions further cause the base station to send, through a command in a single control signal, a joint deactivation of the multiple configured grants.
	Y1 discloses fast activation and deactivation for low latency communications [paragraph 0092], a UE can receive via a DCI (i.e. single control signal) to activate or deactivate configurations for uplink and downlink channels received previously via higher layer signaling [paragraph 0128].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of S1 to incorporate the use of activation and deactivation indications via downlink control information messages for scheduled resources as taught by Y1.  One would be motivated to do so to reduce power consumption and affecting performance of a UE [refer Y1; paragraph 0004]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baldemair et al. (US Pub. 2020/0287691) discloses providing HARQ feedback in a new radio (NR) network in accordance to uplink grants [paragraph 0069].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412